By the Court.
The 38th section of the act of April 5, 1859, tl for the assessment and taxation of property in this state, and for levying taxes thereon according to its true value in money ” (S. & 0. 1454), provides that if the county ^treasurer shall be unable to collect, by distress or otherwise, the taxes which have been or hereafter shall be assessed upon (among other classes of persons) any executor or administrator, such treasurer shall apply to the clerk of the court of common pleas in his county, at any time after his annual settlement with the county auditor, and the clerk shall cause notice to be served upon such executor or administrator, requiring him forthwith to show cause why he should not pay such taxes; and if he shall fail to show a sufficient cause, said court, at the term to which said notice is returnable, shall enter a rule against him for the payment of such taxes and the cost of such proceeding; which rule shall have the same force and effect as a judgment at law, and be enforced by attachment or execution, or such process as may be directed by the court. Held:
That these provisions do not apply to taxes assessed upon the testator or intestate previous to his or her death, but only to taxes assessed upon the executor or administrator as such.

Judgment reversed, and rule discharged.